FILED
                                                                                        Nov 30 2020, 9:29 am

                                                                                            CLERK
                                                                                        Indiana Supreme Court
                                                                                           Court of Appeals
                                                                                             and Tax Court




      ATTORNEY FOR APPELLANT                                    ATTORNEYS FOR APPELLEE
      Darren Bedwell                                            Curtis T. Hill, Jr.
      Marion County Public Defender Agency                      Attorney General of Indiana
      Indianapolis, Indiana
                                                                Josiah Swinney
                                                                Deputy Attorney General
                                                                Indianapolis, Indiana



                                                 IN THE
          COURT OF APPEALS OF INDIANA

      Briana Michelle Wilson,                                   November 30, 2020
      Appellant-Defendant,                                      Court of Appeals Case No.
                                                                19A-CR-1987
              v.                                                Appeal from the Marion Superior
                                                                Court
      State of Indiana,                                         The Honorable Barbara Crawford,
      Appellee-Plaintiff.                                       Judge
                                                                Trial Court Cause No.
                                                                49G01-1705-MR-18560



      Najam, Judge.


                                        Statement of the Case
[1]   Briana Michelle Wilson appeals her conviction for murder, a felony, following

      a jury trial. Wilson raises two issues for our review, which we restate as

      follows:

      Court of Appeals of Indiana | Opinion 19A-CR-1987 | November 30, 2020                    Page 1 of 17
              1.       Whether the trial court abused its discretion when, at the
                       sentencing hearing on Wilson’s plea agreement for
                       voluntary manslaughter, the court rejected Wilson’s plea
                       agreement after Wilson testified that she had shot the
                       victim in self-defense while he was attacking her.


              2.       Whether the trial court abused its discretion when, at the
                       ensuing jury trial, it declined to instruct the jury on
                       voluntary manslaughter as a lesser-included offense to
                       murder.


[2]   We affirm.


                                  Facts and Procedural History
[3]   On April 29, 2017, Wilson shot and killed Maurice Martinez inside her

      apartment. The State charged Wilson with murder. On the morning of her

      scheduled jury trial in February of 2019, Wilson agreed to plead guilty to

      voluntary manslaughter, as a Level 2 felony, pursuant to a written plea

      agreement. In exchange for her plea, the State agreed to dismiss the murder

      charge and to agree to a cap of fifteen years executed as Wilson’s sentence.


[4]   The court asked the parties for a factual basis for the plea, and the State

      provided the following basis:


              on April 29, 2017, [Wilson] knowingly killed another human
              being that being Maurice Martinez, while acting under sudden
              heat . . . . Upon arrival [officers] found a[n] individual who was
              identified as Maurice Martinez, suffering from several gunshot
              wounds. Mr. Martinez was transported to Eskenazi Hospital
              where later his condition was pronounced deceased . . . . On the
              scene as well, who was identified as the Defendant, Briana

      Court of Appeals of Indiana | Opinion 19A-CR-1987 | November 30, 2020         Page 2 of 17
        Wilson, and [her] cousin [R.T.]; those individuals were
        transported to the [IMPD] Homicide Office. Inside the
        apartment at the location, was located [a] 9-millimeter handgun,
        as well as spent 9-millimeter shell casings which were
        subsequently forensically matched to the firearm found in that
        location. Detective Gary Toms was assigned as the lead
        Homicide Detective on the case. Detective Toms did speak with
        [Wilson] and she was advised of and waived her rights. In the
        course of the interview, [Wilson] relayed the following: she
        stated that earlier the previous day she had met with an
        individual that she knew as “Derrick” at the O’Reilley Auto
        Parts and that she started texting this man named “Derrick[,”]
        who we have identified to be Mr. Maurice Martinez. After some
        exchange back and forth, [Wilson] did ultimately invite over Mr.
        Martinez to her apartment to hang out with her and as well as
        her cousin [R.T.] At that time Mr. Martinez was initially acting
        normally. There was no sort of altercation or anything that
        started at that point. [Wilson] and Mr. Martinez continued to
        hangout throughout the evening. They shared some drinks and
        had some conversations. At one point, Mr. Martinez believed
        that one (1) of the two (2) individuals[,] either [Wilson] or [R.T.],
        . . . had taken money from him. At that point, Mr. Martinez
        became fairly hostile and demanding both from [Wilson] and her
        cousin to return the money that he believed they had taken from
        him at that time. [Wilson] denied . . . taking the money, as well
        as the cousin denied taking the money. Mr. Martinez continued
        to be hostile, threatening and did ultimately end up putting his
        hands on [Wilson]. According to [Wilson], pushing and
        grabbing her neck and attempting to choke her. At that point,
        [Wilson] began pushing back again[st Martinez] and telling him
        to leave and demanding he leave the premises. [Martinez] did
        back off somewhat and started heading to the front door of the
        apartment but to continue to utter threats as he walked to the
        front door. At that time . . . , [Martinez] then issued a final
        threat as he was about to walk out the door. According to
        [Wilson], at that point she produced a handgun and shot him
        multiple times . . . .

Court of Appeals of Indiana | Opinion 19A-CR-1987 | November 30, 2020       Page 3 of 17
      Supp. Tr. at 15-16. Wilson agreed with that factual basis. The court then stated

      that it was “going to take this plea under advisement and . . . enter[] . . . an

      order of conviction for the offense of Voluntary Manslaughter.” Id. at 17. The

      court’s chronological case summary (“CCS”) states that the court entered

      “[j]udgment” on the voluntary manslaughter charge at this time. Appellant’s

      App. Vol. II at 20. The court then set the matter for a sentencing hearing.


[5]   In the interim, the State prepared the pre-sentence investigation report (“the

      PSI”). In the course of preparing the PSI, interviewers met with Wilson.

      During her interview:


              The plea agreement was reviewed with [Wilson.] While
              reviewing the plea agreement, [she] indicated she was somewhat
              confused about the plea agreement. She asked, “So I’m not
              guilty of murder?” The plea agreement was reviewed with her
              again. She then stated her attorney did not go over the plea
              agreement with her, and said he told her that “everything was
              going to be okay.” She asked, “So I did sign guilty for
              Manslaughter?” The plea agreement was read to her a third
              time, and she stated, “Yeah, that’s better than murder.” Ms.
              Wilson also stated, “I hope everything goes well with the Judge.”


      Id. at 152. She further told the interviewers that her family did not hold this

      offense against her because they “know it was self-defense.” Id. at 153.


[6]   At her ensuing sentencing hearing, the trial court expressed concern about

      whether Wilson had entered her plea knowingly and voluntarily based on her

      statements in the PSI. Wilson’s counsel called Wilson to testify in order to

      ensure that she was entering into her plea knowingly and voluntarily. Wilson’s

      Court of Appeals of Indiana | Opinion 19A-CR-1987 | November 30, 2020       Page 4 of 17
      counsel asked Wilson about the terms of the plea agreement, her trial rights,

      and whether it was her decision to enter into the plea agreement, and Wilson

      again confirmed that she understood the agreement and her rights and that she

      desired to plead guilty to voluntary manslaughter.


[7]   The State then cross-examined Wilson as follows:


              Q. Okay Ms. Wilson, I understand that you agree with your
              attorney that you signed everything. You understand that you
              admitted to shooting Maurice Martinez that day?


              A. Yes.


              Q. And you admitted that you did not do that in self-defense;
              that you did that and you killed him?


              A. No.


              Q. You understand that you did not shoot Mr. Martinez in self-
              defense?


              A. It was self-defense.


      Supp. Tr. at 37. The State then asked to speak to the court, but the court first

      asked Wilson to clarify the factual basis for the plea agreement. Wilson

      responded:


              He was violating me in my own home and he also violated [R.T.]
              He touched on her and he threatened to kill me, and he said that
              I had stole [sic] eighty . . . dollar[s] from him which I don’t have
              to steal anything from no one. He pulled on my arm and he said

      Court of Appeals of Indiana | Opinion 19A-CR-1987 | November 30, 2020     Page 5 of 17
                he was going to take me out to his car and shoot me. That’s
                what he said and I got loose and I went and got my gun and I
                shot him because he was dragging me out of my house by my
                arm[ 1] . . . .


      Id. at 37-38.


[8]   The court then held a sidebar with the attorneys and stated that the court was

      “having a problem accepting this plea” because Wilson “believes she was

      protecting herself.” Id. at 38. The court further stated that it “thought [it] just

      took [the plea agreement] under advisement” at the guilty plea hearing and had

      not yet accepted that agreement. Id. at 39. The record on appeal does not

      reflect that Wilson objected or otherwise challenged the trial court’s assessment

      that the acceptance of the plea agreement was still under advisement. 2




      1
        Wilson’s last sentence was not part of the original factual basis for her guilty plea at the guilty plea hearing,
      and, indeed, there was no evidence of a simultaneous attack presented to the jury at her later trial.
      2
          The transcript from the sentencing hearing states:

                [Deputy Prosecutor]: [W]e only did the factual basis at the last hearing.
                THE COURT: I thought I just took it under advisement.
                [Deputy Prosecutor]: Oh, okay.
                [Wilson’s counsel]: (inaudible)
                [Deputy Prosecutor]: Okay, good.
                [Wilson’s counsel]: (inaudible)
                THE COURT: You may ask.
                [Wilson’s counsel]: Thanks.
      Supp. Tr. at 39. Wilson has not filed a statement of evidence pursuant to Indiana Appellate Rule 31 or a
      motion to correct or modify the transcript pursuant to Indiana Appellate Rule 32 with respect to the
      “inaudible” portions of that transcript.

      Court of Appeals of Indiana | Opinion 19A-CR-1987 | November 30, 2020                                 Page 6 of 17
[9]   Wilson’s counsel then requested an opportunity to reexamine Wilson, which

      the court granted. The following exchange occurred:


              Q. And then what was Mr. Martinez’s reaction to not being able
              to find the money?


              A. Threatening us, saying stuff to us, trying to violate us.


              Q. You said he threatened you, what did he say?


              A. He said he was going to get his gun and he was going to
              shoot me.


              Q. Okay.


              A. That was his words [sic].


              Q. Okay, but did he have a gun on his person or not?


              A. Not.


              Q. He did not have a gun?


              A. No.


              Q. Okay. He said he was going to get a gun from where?


              A. His car.


              Q. And again, you live in an apartment complex. Right?


      Court of Appeals of Indiana | Opinion 19A-CR-1987 | November 30, 2020   Page 7 of 17
               A. Yes.


               Q. And his car was parked out in the parking lot?


               A. Yes.


               Q. Okay.


               A. In front of the house.


               Q. Mr. Martinez was leaving your apartment. Is that right?


               A. He was leaving.


               Q. Okay.


               A. He was dragging me, but he was leaving.


       Id. at 41-42. Following Wilson’s last statement, the State spoke up. Id. at 42.

       The court then stated that it “is not going to be able to accept this plea

       agreement based on what Ms. Wilson says . . . . This is not Voluntary

       Manslaughter, she raises the [defense of] Self-Defense. So I am going to reset

       this for trial.” Id.


[10]   At Wilson’s ensuing jury trial, the State presented evidence to show that Wilson

       had shot Martinez twice in the back. The jury also considered Wilson’s

       statement to Detective Toms shortly after the shooting. According to that

       statement:


       Court of Appeals of Indiana | Opinion 19A-CR-1987 | November 30, 2020        Page 8 of 17
        Wilson and [her juvenile cousin, R.T.,] went to O’Reilly Auto
        Parts earlier in the day. Here, she met Maurice Martinez . . . .
        Wilson exchanged numbers with Martinez, and he told her that
        he wanted to hang out with her later. Martinez later called
        Wilson and tried to get her to go to a room . . . . Wilson declined
        to go to a room but arranged for Martinez to come to her
        apartment. Martinez arrived at Wilson’s apartment later that
        evening . . . . After some time, Wilson stated that she and
        Martinez engaged in consensual sex . . . . However, Wilson
        noticed . . . that Martinez was not using protection. Wilson then
        ended the sexual encounter with Martinez[] and believed this
        caused him to become upset.


        Wilson then went upstairs to her room because of the situation.
        Martinez then followed her upstairs . . . and told her that he still
        wanted to date her. Wilson asked Martinez to get his stuff and
        leave at that point. He went downstairs and got his pants . . . .
        Martinez then started checking his pants pockets. Wilson stated
        that Martinez had a bunch of credit cards and some money
        originally. After searching his pockets, Martinez told Wilson
        that his money was missing. Martinez then accused R.T. of
        taking his money while he was talking to Wilson. Wilson told
        Martinez that R.T. did not take his money . . . . Wilson then told
        Martinez to go downstairs and she would help him find the
        money . . . but [they] did not find the money. Martinez then told
        Wilson . . . that he suspected R.T. of having his money . . . .
        According to Wilson, Martinez made a threat that Wilson’s
        home will be shot at, and that the blame would fall on
        [Wilson]. . . .


        According to Wilson, Martinez then got on his phone and started
        giving people her address and saying[,] “I’m over this bitch house
        and they took my money.” Martinez then grabbed Wilson by the
        neck and told her to tell R.T. to give him his money. Wilson
        asked R.T. if she had Martinez’ money. R.T. told Wilson that
        she did not have Martinez’ money. . . . According to Wilson,

Court of Appeals of Indiana | Opinion 19A-CR-1987 | November 30, 2020     Page 9 of 17
        Martinez then said, “ok. Y’all bitches ain’t got my money. I’m
        going to go out to the car and get my gun and come back and
        shoot both of y’all bitches.” Martinez then told Wilson to go out
        to his car with him.


        Wilson would go on to explain that[,] when she came back
        downstairs after Martinez, she brought her purse with her and
        that her gun was in her purse. Wilson stated that she put her gun
        in a drawer in the kitchen because she was afraid Martinez was
        going to find her gun in her purse. Wilson stated she did not
        think that Martinez was playing around[] based on his previous
        actions and threats. Additionally, Wilson stated that Martinez
        bragged about killings and robberies he had committed. Wilson
        then admitted to shooting Martinez, but that she did not shoot
        him to kill him. She just did not want him to go outside and get
        the gun and come back inside and kill her and R.T.


        Wilson explained that Martinez was by her front door step when
        she shot him, and the front door was open. Wilson stated that
        Martinez had unlocked and opened the front door and then said
        that he was going out to the car to get his gun . . . .


                                            ***


        When asked about whether she knew how much money
        Martinez had, Wilson stated that Martinez had a bunch of $1’s
        and a $10. She then stated that Martinez claimed $80 was
        taken . . . . Wilson denied any other physical assault other than
        the choking. She estimated being choked for approximately two
        (2) minutes . . . . During the statement and afterward, Detective
        Toms observed [Wilson’s] neck and saw no marks or sign of
        physical trauma; furthermore, Detective Toms checked Wilson’s
        eyes and observed no physical indicia of strangulation . . . .


Appellant’s App. Vol. II at 33-35.

Court of Appeals of Indiana | Opinion 19A-CR-1987 | November 30, 2020   Page 10 of 17
[11]   Wilson called R.T. to testify at the trial. R.T. did not testify to any physical

       attack by Martinez. Instead, she testified that Martinez had been yelling about

       the missing money, that he said he was going to get his gun to “kill me and

       [Wilson],” and that Wilson then shot him. Tr. Vol. III at 40.


[12]   Wilson requested a jury instruction for voluntary manslaughter. The trial court

       declined the request on the ground that there was no serious evidentiary dispute

       as to whether Wilson had shot Martinez in sudden heat. However, the court

       did instruct the jury, at Wilson’s request, on the defense of self-defense. The

       jury found Wilson guilty of murder. The trial court then sentenced Wilson to

       fifty-five years, with ten years suspended. This appeal ensued.


                                       Discussion and Decision
                  Issue One: The Court’s Rejection of Wilson’s Plea Agreement

[13]   On appeal, Wilson first asserts that the trial court abused its discretion when it

       rejected her plea agreement. Our trial courts “enjoy considerable discretion in

       deciding whether to accept or reject a proposed plea agreement.” Rodriguez v.

       State, 129 N.E.3d 789, 794 (Ind. 2019). We review such decisions for an abuse

       of that discretion, which occurs only where the trial court’s decision is clearly

       against the logic and effects of the facts and circumstances before the court, or if

       the court misapplies the law. E.g., Dycus v. State, 108 N.E.3d 301, 303 (Ind.

       2018).


[14]   Wilson initially contends that the trial court accepted her plea agreement at the

       guilty plea hearing and, as such, it had no discretion to then reconsider whether

       Court of Appeals of Indiana | Opinion 19A-CR-1987 | November 30, 2020     Page 11 of 17
       to accept the agreement at the ensuing sentencing hearing. At the conclusion of

       the guilty plea hearing, the court orally informed the parties that it was “going

       to take this plea under advisement and . . . enter[] . . . an order of conviction for

       the offense of Voluntary Manslaughter.” Supp. Tr. at 17. That statement is

       inconsistent and, hence, ambiguous because the court both took the plea

       agreement under advisement and entered a judgment of conviction on the

       offense of voluntary manslaughter as if Wilson’s guilty plea were an open plea.


[15]   The court’s CCS states that the court entered “[j]udgment” on the voluntary

       manslaughter charge the day of the guilty plea hearing. Appellant’s App. Vol.

       II at 20. Generally, “the trial court speaks through its CCS . . . and this court is

       limited in its authority to look behind the CCS to examine whether an event

       recorded therein actually occurred.” City of Indianapolis v. Hicks, 932 N.E.2d

       227, 233 (Ind. Ct. App. 2010), trans. denied. However, one of those limited

       circumstances is when the record as a whole demonstrates that the CCS entries

       are “factually inaccurate.” Id. at 234 (discussing Gibson v. State, 910 N.E.2d

       263, 268 (Ind. Ct. App. 2009)).


[16]   Here, we are obliged to conclude that the record as a whole demonstrates that

       the purported entry of judgment in the CCS is factually inaccurate. First, the

       CCS entry is incomplete on its face as it makes no reference to the plea

       agreement, which leaves the mistaken impression that Wilson’s plea was an

       open plea. Second, at the sentencing hearing, the court stated that it had taken

       the plea agreement under advisement. Thus, the purported entry of judgment

       for voluntary manslaughter based upon a plea agreement that the court had not

       Court of Appeals of Indiana | Opinion 19A-CR-1987 | November 30, 2020      Page 12 of 17
       yet accepted was, at best, provisional and contingent upon whether the court

       would ultimately accept the agreement. And, critically, the record on appeal

       does not reflect that Wilson objected or did anything other than assent to the

       court’s statement that the plea agreement was in fact still under advisement.


[17]   Accordingly, we must conclude that the trial court’s oral comments at the guilty

       plea hearing and the CCS entry for that day are not conclusive as to whether

       the trial court accepted Wilson’s plea agreement or took it under advisement.

       We further conclude that, when the trial court made clear at the sentencing

       hearing that its position was that it had only taken the plea agreement under

       advisement, Wilson had the affirmative duty to object or otherwise make a

       record that the plea agreement had in fact already been accepted. Instead, the

       record on appeal does not show that Wilson did anything other than assent to

       the trial court’s determination. We therefore conclude that Wilson has not met

       her burden on appeal to show that the trial court accepted her agreement at the

       guilty plea hearing.


[18]   Wilson next contends that the court abused its discretion when it rejected her

       plea agreement at the sentencing hearing. Wilson asserts that her comment that

       she had acted in “self-defense” was not a legal conclusion. She further asserts

       that her comment also was not a claim of innocence but a plea for leniency.

       The State, in turn, contests those arguments.


[19]   We need not decide whether Wilson’s statements were attempts at legal

       conclusions or were claims of innocence. Our standard of review in this appeal


       Court of Appeals of Indiana | Opinion 19A-CR-1987 | November 30, 2020   Page 13 of 17
       is deferential and controls the outcome here. The factual basis submitted to the

       court on the plea agreement could have been found by a jury to establish the

       offense of murder, a mitigated offense of voluntary manslaughter, or an

       exculpatory act of self-defense. In such circumstances, it was within the trial

       court’s discretion to reject the plea agreement and have that call be made by the

       jury. We therefore cannot say that the trial court abused its discretion when it

       rejected Wilson’s plea agreement.


                                        Issue Two: Jury Instructions

[20]   Wilson next contends that the trial court abused its discretion when it declined

       to instruct the jury on voluntary manslaughter as a lesser-included offense to

       murder. As our Supreme Court has explained:


               To determine whether to instruct a jury on a lesser included
               offense, the trial court must engage in a three-part analysis. The
               first two parts require the trial court to consider whether the
               lesser included offense is inherently or factually included in the
               greater offense. If it is, then the trial court must determine if
               there is a serious evidentiary dispute regarding the element that
               distinguishes the lesser offense from the principal charge. . . .


               When considering whether there is a serious evidentiary dispute,
               the trial court examines the evidence presented by both parties
               regarding the element(s) distinguishing the greater offense from
               the lesser one. This involves evaluating the weight and
               credibility of the evidence, and then determining the seriousness
               of any resulting dispute. Because the trial court found no serious
               evidentiary dispute existed, we will reverse only if that finding
               was an abuse of discretion. In our review, we accord the trial
               court considerable deference, view the evidence in a light most
               favorable to the decision, and determine whether the trial court’s
       Court of Appeals of Indiana | Opinion 19A-CR-1987 | November 30, 2020    Page 14 of 17
               decision can be justified in light of the evidence and
               circumstances of the case.


       Leonard v. State, 80 N.E.3d 878, 885 (Ind. 2017) (cleaned up).


[21]   The only question on this issue is whether there was a serious evidentiary

       dispute before the jury on the question of sudden heat, which distinguishes

       voluntary manslaughter from murder. See Ind. Code § 35-42-1-3 (2020).

       “Sudden heat exists when a defendant is ‘provoked by anger, rage, resentment,

       or terror, to a degree sufficient to obscure the reason of an ordinary person,

       prevent deliberation and premeditation, and render the defendant incapable of

       cool reflection.’” Brantley v. State, 91 N.E.3d 566, 572 (Ind. 2018) (quoting Isom

       v. State, 31 N.E.3d 469, 486 (Ind. 2015)). Wilson asserts that the evidence

       before the jury created a serious evidentiary dispute as to whether she had shot

       Martinez out of terror.


[22]   We cannot agree with Wilson’s argument on appeal. Wilson’s statement to

       Detective Toms the day of the shooting was that, at some point prior to

       shooting Martinez, he had grabbed her around the neck and choked her. It is

       not clear precisely when that choking purportedly happened, but it is clear that

       it was not simultaneous with the shooting. Indeed, in this respect, the evidence

       before the jury was not consistent with Wilson’s testimony to the trial court at

       the sentencing hearing on her guilty plea, in which Wilson testified that she

       shot Martinez while he was “dragging” her out of the apartment. Supp. Tr. at




       Court of Appeals of Indiana | Opinion 19A-CR-1987 | November 30, 2020    Page 15 of 17
       37-38, 41-42. Again, Wilson presented no such evidence to the jury of an attack

       simultaneous with the shooting. 3


[23]   Moreover, the evidence of any physical attack by Martinez was inconclusive.

       There was no other evidence corroborating Wilson’s claim. Detective Toms

       stated that Wilson had no abrasions, bruises, or bloodshot eyes that might have

       resulted from such an attack. And Wilson’s only witness, R.T., did not testify

       that a physical attack had occurred.


[24]   Further, while Martinez’s statement that he was going to go get his gun out of

       his car and kill Martinez and R.T. might have been upsetting, “words alone are

       not sufficient provocation to reduce murder to manslaughter.” Isom, 31 N.E.3d

       at 486 (quotation marks omitted). Wilson therefore cannot rely only on

       Martinez’s words as a basis for showing that she acted in sudden heat.


[25]   Finally, the real thrust of Wilson’s argument is not that any one of those factors

       shows sudden heat but that, when taken together, they do. But we are, at best,

       left with an uncorroborated—if not contradicted—claim of an attack some time

       prior to a shooting along with Martinez’s statement that he would return with a

       gun. Even if under these circumstances the trial court could have given an

       instruction on voluntary manslaughter, we cannot say that the trial court




       3
          In her brief on appeal, Wilson states that her 9-1-1 calls shortly before and immediately after the shooting
       show that Martinez “tried to force Wilson to walk out to the car with him” when she shot him. Appellant’s
       Br. at 37-38. But the transcript of Wilson’s second 9-1-1 call does not reflect that characterization and instead
       is consistent with her statement to Detective Toms that, at some time prior to shooting him, Martinez had
       choked her. Appellant’s App. Vol. II at 37-39.

       Court of Appeals of Indiana | Opinion 19A-CR-1987 | November 30, 2020                              Page 16 of 17
       abused its discretion when it declined to do so. See Snow v. State, 77 N.E.3d

       173, 177 (Ind. 2017) (“discretion means that, in many cases, trial judges have

       options.”). It was the trial court’s prerogative to consider “the weight and

       credibility of the evidence” in “determining the seriousness” of any evidentiary

       dispute for purposes of deciding whether to instruct the jury on voluntary

       manslaughter as a lesser-included offense to murder. Leonard, 80 N.E.3d at

       885. We cannot say that the trial court abused its discretion on this record.

       Accordingly, we affirm Wilson’s conviction for murder.


[26]   Affirmed.


       Riley, J., and Crone, J., concur.




       Court of Appeals of Indiana | Opinion 19A-CR-1987 | November 30, 2020   Page 17 of 17